Citation Nr: 9929597	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of prostate cancer and assigned a 20 percent evaluation from 
November 7, 1996.  The veteran's notice of disagreement was 
received in June 1997.  A statement of the case was mailed to 
the veteran in June 1997.  The veteran's substantive appeal 
was received in July 1997.  In June 1999, the veteran 
testified at a personal hearing before a member of the Board 
at the RO.  

In an August 1997 rating decision, service connection for 
impotence was denied.  The veteran was notified of this 
decision and of his procedural and appellate rights in a 
September 1997 letter.  In an October 1997 rating decision, 
service connection for a psychiatric disorder was denied.  
The veteran was notified of this decision and of his 
procedural and appellate rights in a November 1997 letter.  
Since a notice of disagreement has not been received as to 
either of these issues, neither issue is in appellate status 
and before the Board at his time.  


REMAND

The veteran has voiced disagreement with the initial rating 
assigned for his service-connected disability.  When a 
veteran disagrees with an initial rating for a service-
connected disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, 2 Vet. App. at 632. 

At his personal hearing, the veteran testified that he has 
been treated by his private physician, Dr. Bongalos, located 
in Dover, Delaware.  Clinical records from that physician 
have not been requested.  As such, the RO should request 
these records.  In addition, since the veteran received 
regular treatment at the Wilford Hall United States Air Force 
Medical Center, medical records from that facility, which are 
not currently in the claims file, should also be requested.  
In addition, the Board finds that the veteran should be 
provided a VA genitourinary examination.  The examiner should 
be provided the pertinent diagnostic criteria for Diagnostic 
Codes 7527 and 7528.  With regard to Diagnostic Code 7528, 
the examiner should indicate whether or not the veteran still 
has the pallidum implant, and, if so, is that 
"antineoplastic chemotherapy" under that code.  The 
examiner should set forth the date of cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure for the prostate cancer.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Wilford Hall United 
States Air Force Medical Center.

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
Bongalos of Dover, Delaware.  These 
records should be associated with the 
claims file.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's prostate disability.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should be 
provided the pertinent diagnostic 
criteria for Diagnostic Codes 7527 and 
7528 and should make his/her findings 
first in relationship to Diagnostic Code 
7528 and then, if appropriate, in 
relationship to Diagnostic Code 7527.  
With regard to Diagnostic Code 7528, the 
examiner should indicate whether or not 
the veteran still has the pallidum 
implant, and, if so, is that 
"antineoplastic chemotherapy" under 
that code. .  The examiner should set 
forth the date of cessation of surgical, 
X-ray, antineoplastic chemotherapy or 
other therapeutic procedure for the 
prostate cancer but if treatment is still 
ongoing and there is no date of cessation 
the examiner should so state.

4.  The RO should readjudicate the 
veteran's claim for shown on the front 
page of this remand and in doing so 
consider a staged rating.  See Fenderson.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



